NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
SARAH EMANUELE,
Petitioner,
V.
DEPARTMENT OF TRANSPORTATION, _
Respondent.
2011-3047
Petition for review of an arbitrat0r’s decision by Mi-
chae1 E. Zobrak.
ON MOTION
ORDER
Sarah E1nanuele moves for leave to proceed in forma
pauperis
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

EMANUELE V. TRANSPORTATION
2
FOR THE COUR'1‘
 2 8  /s/ Jan Horbaly
Date
cc: Sarah Emanue1e
J an H0rba1y
Clerk
Lartease M. Tiffith, Esq. F'LE3
s20
U.S. COi.IET 0F R
TH£ FEDERA’|_?(I$:iE?Ai}liJsfFo
JM| 2 8 2011
JAN H£}RBALY
CLERK